DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, Claims 1-14 in the reply filed on August 31, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 15 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 31, 2021.  

Claim Objections
Claim 10 is objected to because of the following informalities:  In removing the text for clarity, claim 10 requires “preparing each of the polymer particles by one of: (i); or (ii); or (iii); or (iv).”  As the claim is actually requiring “one of” an inclusive list, the relevant portions of the claim should instead read “one of: (i); (ii); (iii); and (iv).”  Appropriate correction is required.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claims 1 and 3 refer to each of the three heating steps as “heating to” a desired temperature at which the desired effect occurs.  However, one of ordinary skill would recognize that the ramping up/temperature increase step, while necessary, does not instantly achieve the desired effects.  For example, “heating to” a thermal decomposition temperature does not automatically/instantly achieve a claimed “at least substantially polymer-free gray part.”  Just as “heating to” a sintering temperature would not instantly sinter the part.  
The current claims refer to a “heating to” step both expressly and implicitly by limiting the heating rate (claim 4), yet they also require a curing/decomposing/sintering effect to take place (e.g., claim 1).  What is lacking in the claims, and causing indefiniteness, is the lack of a clear holding time for each heating step.  Again, heating to a sintering temperature does not ensure that a metallic part is formed, as required by claim 1.  Instead, heating to a sintering temperature and holding/sintering the part would enable such an effect to occur.  It does not appear that Applicant has intended to only require either the ramping up of the temperature or the holding time.  Claim 3, for 

The term "low reactivity gas" in claim 5 is a relative term which renders the claim indefinite.  The term "low" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  While the overall gist of the term “low reactivity gas” is understood by the Office to fall somewhere between being completely inert and intentionally reactive, the Applicant has failed to provide any standard to delineate between the types of gases mentioned.  More importantly, it is not clear at which point the gas transitions from “low” reactivity to “moderate/high” reactivity.  For the purpose of examination, it appears that the intent of Applicant is to essentially enable any environment, at least with respect to redox reactions, that is not intended to perform oxidation (inert means no reaction, reducing gas environment would be the opposite of oxidation and “low” reactivity is interpreted to essentially mean “almost” inert).  Regardless, Applicant should clarify their position on the record, via amendment and/or further explanation.  

g hydrophobic component" and “high Tg hydrophilic component” in claims 10 and 11 are relative terms which renders the claim indefinite.  The terms ""low Tg hydrophobic component" and “high Tg hydrophilic component”" are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It can be seen from at least claim 2 that Tg refers to the glass transition temperature of the monomer.  Further, one of ordinary skill will easily recognize the meaning of the terms “hydrophobic” and “hydrophilic.”  As such, it would appear that Applicant has failed to define the scope of the respective terms “high glass transition temperature” and “low glass transition temperature.”  As the scope of the claims remains unclear, the Office takes the position that the broadest reasonable interpretation of claims 10 and 11 is that two components (monomers) required must be hydrophilic and hydrophobic, respectively, wherein the hydrophilic component must further exhibit a glass transition temperature that is relatively higher than that of the hydrophobic component.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5, 12, and 13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jandeska, Jr. et al (US 2006/0045787).  
Regarding claim 1, Jandeska teaches the application of a layer of metallic particles (par. 9, lines 1-6), followed by the selective application of a binder material, which may be in the form of solid binder particles suspended in a suitable liquid vehicle (par. 9, lines 8-17).  Suitable binders are taught to include organic materials, such as polymeric resins (par. 9, lines 12-14).  Jandeska teaches that the layer-forming process is repeated over and over, as is conventionally known in the art, to build up the desired green article (par. 9, lines 20-22).  Once the green article has been completely built up, the layered article is then heated to further dry/cure the binder and to provide sufficient green strength for subsequent handling of the article (par. 9, lines 24-27).  Jandeska finally teaches that once the unbonded particles are separated from the binder-bonded particles, the binder-bonded particles are sintered/welded together (par. 5, lines 12-14).  While Jandeska does not expressly teach the claimed heating the cured green part to a thermal decomposition temperature of the polymer particles, in heating to at least a sintering temperature, such a claimed threshold must be surpassed inherently.  In other words, the Office submits that in heating to the sintering temperature, as taught by Jandeska, the claimed requirement to heat the 
Regarding claim 5, Jandeska teaches that the heating step takes place in an inert atmosphere (par. 9, lines 29-30).  
Regarding claim 12, Jandeska teaches that the binder may be supplied via an ink-jet head (par. 9, lines 8-12).  
Regarding claim 13, Jandeska teaches a non-limiting example of metallic powders having a mean particle size of about 80 µm (par. 7, lines 1-4).  Further, as Jandeska teaches a sinterable material, it is expected to sinter into a continuous body when heated to sintering temperature, which is, by definition, below the melting point of the material.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-5, 7, and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jandeska, Jr. et al (US 2006/0045787) in view of Uetani et al (US 2015/0125334).  
Regarding claim 1, Jandeska teaches the application of a layer of metallic particles (par. 9, lines 1-6), followed by the selective application of a binder material, which may be in the form of solid binder particles suspended in a suitable liquid vehicle (par. 9, lines 8-17).  Suitable binders are taught to include organic materials, such as polymeric resins (par. 9, lines 12-14).  Jandeska teaches that the layer-forming process is repeated over and over, as is conventionally known in the art, to build up the desired green article (par. 9, lines 20-22).  Once the green article has been completely built up, the layered article is then heated to further dry/cure the binder and to provide sufficient green strength for subsequent handling of the article (par. 9, lines 24-27).  Jandeska finally teaches that once the unbonded particles are separated from the binder-bonded particles, the binder-bonded particles are sintered/welded together (par. 5, lines 12-14).  While Jandeska does not expressly teach the claimed heating the cured green part to a thermal decomposition temperature of the polymer particles, in heating to at least a sintering temperature, such a claimed threshold must be surpassed inherently.  In other words, the Office submits that in heating to the sintering temperature, as taught by Jandeska, the claimed requirement to heat the cured green part to a thermal decomposition temperature of the polymer particles, thereby creating an at least substantially polymer-free gray part, is inherently satisfied given that such a temperature is less than the sintering temperature.  It is noted that 
While the Office maintains that Jandeska, alone, is considered to satisfy the requirements of instant claim 1, in the interest of compact prosecution it is worth pointing out that distinct debinding processes, prior to sintering, are known in the art.  
Uetani, in a similar invention directed toward 3D printed sintered powder metal components (title), teaches that the green state 3D printed articles may be transferred to a debinding station, wherein the polymer/plastic binder material is removed.  The polymer/plastic binding material may be removed by known techniques depending upon the particular polymer/plastic binding material selected, such as by heating to gasify the polymer/plastic binder (par. 23).  After the debinding step, the article undergoes a sintering process in a sintering furnace.  Uetani teaches that the thermal debinding process may be carried out in the same furnace used in the sintering step (par. 24).  
Regarding claim 1, it would have been obvious to one of ordinary skill in the art before the filing of the claimed invention to ensure a deliberate debinding step prior to sintering in the process of Jandeska, in order to remove any undesired polymer binder component prior to sintering, as taught by Uetani.  
Regarding claim 2, the nonlimiting teachings of Jandeska to utilize polymeric resins as binder materials is considered to at least encompass those exhibiting the prima facie obviousness.  
The claimed melting points and thermal decomposition temperatures are considered to be inherent material properties of the particular polymer(s) chosen, as is the claimed sintering temperature inherently based upon the material properties of the metallic build material selected.  Absent a showing of unexpected results specific to the claimed melting point, thermal decomposition temperature, and/or sintering temperature, the prior art is considered to both clearly and reasonably encompass materials that would satisfy the claimed requirements, thus constituting prima facie obviousness.  Additionally, it must be further noted that Jandeska expressly teaches a curing of the binder material as well as sintering of the metallic part.  The combination in view of Uetani further expressly teaches heating to debind (i.e. thermal decomposition to remove the polymeric binder) the manufactured green part.  Not only does the prior art fairly encompass the same materials that would exhibit the claimed melting points, thermal decomposition temperatures, and sintering temperatures, respectively, but the prior art further teaches and suggests heating to each of these steps up to at least sintering temperatures.  Regardless, Uetani teaches thermal debinding at temperatures exceeding at least 400°C and sintering at temperatures of at least 800°C (par. 44).  
Regarding claims 3 and 4 and absent a showing of unexpected results, the rates of temperature increase to the thermal decomposition range and sintering temperature range as well as the total time each step should take could have been easily determined by one having ordinary skill in the art.  Given that this is considered to be well within the purview of one having ordinary skill, said times and heating rates are considered to be prima facie obvious.  The thermal debinding step taught by Jandeska, as combined with Uetani, and the sintering steps taught by both Jandeska and Uetani are functional steps and would occur to at least whichever degree is desired of the operator.  For example, if the goal of debinding is to remove as much material as is possible from the particular technique employed, then the time of that step will expire at least once the desired amount of binder material has been removed.  Uetani teaches that during sintering, the article is subjected to a heat profile intended to cause the metal powder to fuse into a solid without warping or distortion such that the net shape of the article changes only in size relative to the green state article (par. 24).  While not explicitly limiting the rate of heating, Uetani suggests that the heat profile can be regulated so as to avoid any undesirable distortion of the article.  The heat profile should at least include the time and temperature at which the article is held, as well as the rate of heating.  As the heat profile is recognized to include result effective variables, one of ordinary skill could have determined optimized heat profiles, including the claimed heating conditions, through routine experimentation.   Further regarding claim 3, Uetani teaches that the debinding step may last from 20-60 minutes, and the sintering may last from about 20-60 minutes (par. 44).  
Regarding claim 5, Uetani teaches, in a non-limiting example, thermal debinding in a non-reactive (inert) gas atmosphere and sintering under vacuum (par. 44), which is also considered to be inert with respect to the article.  Jandeska also teaches sintering in an inert atmosphere (par. 9, lines 29-30).  
Regarding claim 7, Uetani teaches that the printed green article is physically transferred to a debinding station (par. 23), and after debinding, sintering of said article 
Regarding claim 12, Jandeska teaches that the binder may be supplied via an ink-jet head (par. 9, lines 8-12).  Uetani also teaches that an ink-jet style nozzle may be used to supply the binder material (par. 22).  
Regarding claim 13, Jandeska teaches a non-limiting example of metallic powders having a mean particle size of about 80 µm (par. 7, lines 1-4).  Uetani teaches that metal powders having a particle size ranging from 1-50 µm may be used (par. 20).  Further, as both Jandeska and Uetani teach a sinterable material, it is expected to sinter into a continuous body when heated to sintering temperature, which is, by definition, below the melting point of the material.  
Regarding claim 14, absent a showing of unexpected results, one of ordinary skill in the art would have been able to determine suitable layer thicknesses, including those claimed, tailored to at least the specific techniques and materials used as well as the intended final product.  Given that the minimum layer thickness cannot be less than the diameter of the particles and Jandeska and Uetani teach particle sizes that satisfy instant claim 13, as shown above, the potential layer thicknesses of Jandeska, as combined with Uetani, reasonably encompass those claimed.  

Claims 2-4, 7, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jandeska, Jr. et al (US 2006/0045787) as applied to claim 1 above.  
Jandeska teaches a 3D printing method according to claim 1, as shown above.  

Regarding claim 2, the nonlimiting teachings of Jandeska to utilize polymeric resins as binder materials is considered to at least encompass those exhibiting the instantly claimed glass transition temperatures.  Absent a showing of unexpected results, the overlapping teachings is considered to constitute prima facie obviousness.  
The claimed melting points and thermal decomposition temperatures are considered to be inherent material properties of the particular polymer(s) chosen, as is the claimed sintering temperature inherently based upon the material properties of the metallic build material selected.  Absent a showing of unexpected results specific to the claimed melting point, thermal decomposition temperature, and/or sintering temperature, the prior art is considered to both clearly and reasonably encompass materials that would satisfy the claimed requirements, thus constituting prima facie obviousness.  Additionally, it must be further noted that Jandeska expressly teaches a curing of the binder material as well as sintering of the metallic part.  Not only does the prior art fairly encompass the same materials that would exhibit the claimed melting points, thermal decomposition temperatures, and sintering temperatures, respectively, but the prior art further teaches and suggests heating to each of these steps up to at least sintering temperatures.  
claims 3 and 4 and absent a showing of unexpected results, the rates of temperature increase to the thermal decomposition range and sintering temperature range as well as the total time each step should take could have been easily determined by one having ordinary skill in the art.  Given that this is considered to be well within the purview of one having ordinary skill, said times and heating rates are considered to be prima facie obvious.  The sintering step taught by Jandeska is a functional step and would occur to at least whichever degree is desired of the operator.  While Jandeska, alone, does not expressly teach sintering for the sole purpose of binder removal, the polymer binder will nevertheless burn off, or otherwise vaporize.  Further, depending on the particular heating rate, it is reasonable to expect that the temperature may be in the claimed “thermal decomposition temperature” range of from about 250°C to about 600°C for at least 30 minutes.  
Regarding claim 7, while Jandeska teaches that the curing of the binder provides sufficient green strength for subsequent handling of the article and further teaches a sintering step, Jandeska never expressly teaches that the green part is physically removed from the build platform and placed into a heating mechanism.  However, absent a showing of unexpected results, the claimed limitation requiring that the green part be physically moved to a heating mechanism is not considered to be a patentable distinction over the prior art of Jandeska, as Jandeska ultimately satisfies the claimed requirement of first 3D printing a part and then finally sintering such a part.  In other words, even if the build chamber of Jandeska were equipped to perform the sintering operation in situ (which is not made clear by Jandeska, either), the Office maintains that the potential distinction of physically transporting the green part to a distinct heating 
Regarding claim 14, absent a showing of unexpected results, one of ordinary skill in the art would have been able to determine suitable layer thicknesses, including those claimed, tailored to at least the specific techniques and materials used as well as the intended final product.  Given that the minimum layer thickness cannot be less than the diameter of the particles and Jandeska teaches particle sizes that satisfy instant claim 13, as shown above, the potential layer thicknesses of Jandeska reasonably encompass those claimed.  

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jandeska, Jr. et al (US 2006/0045787) in view of Uetani et al (US 2015/0125334) as applied to claim 5 above, and further in view of Entezarian (US 2009/0022615).
Jandeska, as combined with Uetani, teaches a 3D printing method according to instant claim 5, as shown above.  
Jandeska fails to expressly teach that the atmosphere should contain carbon.  
Entezarian, in a similar invention directed toward the sintering of powdered metal feedstock, teaches that a common concern when sintering powdered metal is attempting to avoid oxidation of said metal (par. 57).  Entezarian teaches that a reducing atmosphere is useful, noting that the particular composition of the reducing atmosphere depends on the particular powder being used (pars. 57-58).  Entezarian 
Regarding claim 6, it would have been obvious to one of ordinary skill in the art before the filing of the claimed invention to modify the process of Jandeska, as combined with Uetani, to further include the presence of carbon during the heating steps, at least when the powdered feedstock includes iron/carbon allows, in order to achieve the benefits described by Entezarian.  

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jandeska, Jr. et al (US 2006/0045787) as applied to claim 5 above, and further in view of Entezarian (US 2009/0022615).
Jandeska teaches a 3D printing method according to instant claim 5, as shown above.  
Jandeska fails to expressly teach that the atmosphere should contain carbon.  
Entezarian, in a similar invention directed toward the sintering of powdered metal feedstock, teaches that a common concern when sintering powdered metal is attempting to avoid oxidation of said metal (par. 57).  Entezarian teaches that a reducing atmosphere is useful, noting that the particular composition of the reducing atmosphere depends on the particular powder being used (pars. 57-58).  Entezarian further teaches that if the powder contains an iron/carbon alloy, then it may be desirable for the atmosphere to contain a carbon compound or compounds so that the carbon 
Regarding claim 6, it would have been obvious to one of ordinary skill in the art before the filing of the claimed invention to modify the process of Jandeska to further include the presence of carbon during the heating steps, at least when the powdered feedstock includes iron/carbon allows, in order to achieve the benefits described by Entezarian.  

Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jandeska, Jr. et al (US 2006/0045787) in view of Uetani et al (US 2015/0125334) as applied to claim 1 above, and further in view of Ellison et al (US 6,624,225).  
Jandeska, as combined with Uetani, teaches a 3D printing method according to instant claim 1, as shown above.  
Although Jandeska generally teaches that organic solvents may be used with the binder material (par. 9, lines 12-17), Jandeska does not expressly teach the compounds of instant claim 8.  
Ellison, in a similar invention directed toward the sintering of particulate materials (col. 1, lines 5-6), teaches the use of a sacrificial binder system comprising a solvent that is able to vaporize completely and cleanly during drying and furnace burn-out (col. 5, lines 30-48).  
Regarding claim 8, it would have been obvious to one of ordinary skill in the art before the filing of the claimed invention to utilize a compatible solvent material with the binder of Jandeska, as combined with Uetani, which is capable of expeditious, clean, 
Regarding claim 9, it is considered to be within the purview of one having ordinary skill to be able to determine effective relative amounts of binder material and solvent.  At a minimum, the relative amounts of any binder solution or suspension must simultaneously contain enough binder material to fulfil its own basal function (i.e. to bind and/or perform any other explicitly defined function) as well as be able to effectively flow through the intended apparatus used to supply said solution or suspension, e.g., in some instances, a high-solid content paste may be preferable to a more flowable liquid suspension/solution.  Given that one of ordinary skill would be able to easily tailor such specifications to their own needs, the claimed amounts of binder to solvent are considered to be prima facie obvious, absent a showing of unexpected results.  While not particularly limiting, Ellison teaches that the solvent may comprise up to 60 wt% of the sacrificial binder system (col. 5, lines 61-63).  

Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jandeska, Jr. et al (US 2006/0045787) as applied to claim 1 above, and further in view of Ellison et al (US 6,624,225).  

Although Jandeska generally teaches that organic solvents may be used with the binder material (par. 9, lines 12-17), Jandeska does not expressly teach the compounds of instant claim 8.  
Regarding claim 8, it would have been obvious to one of ordinary skill in the art before the filing of the claimed invention to utilize a compatible solvent material with the binder of Jandeska that is capable of expeditious, clean, and full removal, when desired, as taught by Ellison.  One of ordinary skill would not want any solvent remaining during sintering, unless otherwise expressly disclosed.  The polymeric material of Jandeska is expected to be removed at least during sintering.  Suitable solvents taught by Ellison include glycol ethers and acetates, such as dipropylene glycol methyl ether acetate.  
Regarding claim 9, it is considered to be within the purview of one having ordinary skill to be able to determine effective relative amounts of binder material and solvent.  At a minimum, the relative amounts of any binder solution or suspension must simultaneously contain enough binder material to fulfil its own basal function (i.e. to bind and/or perform any other explicitly defined function) as well as be able to effectively flow through the intended apparatus used to supply said solution or suspension, e.g., in some instances, a high-solid content paste may be preferable to a more flowable liquid suspension/solution.  Given that one of ordinary skill would be able to easily tailor such specifications to their own needs, the claimed amounts of binder to solvent are considered to be prima facie obvious, absent a showing of unexpected results.  While .  

Allowable Subject Matter
Claims 10 and 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  Note that claim 10 has also been Objected to, above, for minor informalities.  
The following is a statement of reasons for the indication of allowable subject matter:  Jandeska, discussed above, is considered to represent the closest related prior art.  While Jandeska, as well as other prior art references, including those already of record, broadly teach the use of polymer particles as binder in additive manufacturing processes, there does not appear to be any particular teaching or suggestion to combine distinct hydrophobic and hydrophilic monomers in the manner required of claims 10, let alone claim 11, which is more narrow in scope.  The broader teaching to use polymer materials is not considered to reasonably encompass the deliberate preparation of the polymer particles that is instantly claimed.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN W SLIFKA whose telephone number is (571)270-5830.  The examiner can normally be reached on Monday-Friday, 9:00 AM-5:30 PM.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Colin W. Slifka/           Primary Examiner, Art Unit 1732